KRONOS WORLDWIDE, INC. ANNOUNCES A PRICE INCREASE FOR ALL TITANIUM DIOXIDE PRODUCTS SOLD IN NORTH AMERICA CRANBURY, NEW JERSEY – February 18, 2013 – Kronos Worldwide, Inc. (NYSE:KRO) today announced a price increase for all titanium dioxide products sold in North America. Effective March 1, 2013, or as permitted by contract, prices for all Kronos® titanium dioxide products sold in North America will be increased by 10 cents per pound. Kronos Worldwide, Inc. is a major international producer of titanium dioxide products. *****
